915 S.W.2d 479 (1995)
William J. MATTHIESSEN and Paul G. Silber, Jr., Petitioners
v.
John M. SCHAEFER, Respondent.
No. 95-0423.
Supreme Court of Texas.
December 22, 1995.
Rehearing Overruled March 7, 1996.
Thomas H. Crofts, Jr. and Earle Cobb, Jr., San Antonio, for Petitioners.
*480 Robert W. Loree and Britannia H. Hardee, San Antonio, for Respondent.
PER CURIAM.
This is an appeal of a turnover order. The only issue on appeal is the turnover order's attorney's fees award, which the court of appeals affirmed. 897 S.W.2d 825. On rehearing, the court of appeals reversed the judgment on which the turnover order is based. See Matthiessen v. Schaefer, 900 S.W.2d 792, 798 (Tex.App.-San Antonio 1995, writ denied). Today, we denied application for writ of error in that case. If the underlying judgment is reversed on appeal, then the turnover order must be reversed also. See Enis v. Smith, 883 S.W.2d 662, 663 (Tex.1994). Without hearing argument, a majority of the court grants writ of error, reverses the judgment of the court of appeals, and renders judgment that Schaefer take nothing by the turnover proceeding. TEX.R.APP.P. 170.